DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Flory on 1/26/2022.
The application has been amended as follows: 
Claim 1 line 19 please delete “in.”, and add “in, 
wherein said control estimates the path of travel for the vehicle at least responsive to vehicle information, 
wherein the vehicle information comprises differential wheel speeds of the vehicle”.
Claim 16 line 23 please delete “in.”, and add “in,
wherein the vehicle information comprises differential wheel speeds of the vehicle.”
Claim 21 line 23 please delete “in.”, and add “in,
wherein said control estimates the path of travel for the vehicle to maintain the vehicle in the traffic lane in which the vehicle is traveling in situations where lane markings are erroneously determined by processing by said image processor of captured image data alone.”

Claim 4 line 1 please delete “The vehicular driving assistance system of claim 3…”, and add “The vehicular driving assistance system of claim 1…”.
Claim 6 line 1 please delete “The vehicular driving assistance system of claim 3…”, and add “The vehicular driving assistance system of claim 1…”.
Allowable Subject Matter
Claims 1- 2, 4, 6- 17, 19- 25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, as follows:
As per system claims 1 and 16:
“wherein the vehicle information comprises speed of the vehicle”.
As per system claim 21:
“wherein said control estimates the path of travel for the vehicle to maintain the vehicle in the traffic lane in which the vehicle is traveling in situations where lane markings are erroneously determined by processing by said image processor of captured image data alone”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2016/ 0046290 discloses systems and methods use cameras to provide autonomous and/or driver-assist navigation features.  In some implementations, techniques for predicting the location of first roadway lane constraints are provided.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov